

117 HR 4347 IH: Analyzing the Duration of Remote Monitoring Services Act of 2021
U.S. House of Representatives
2021-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4347IN THE HOUSE OF REPRESENTATIVESJuly 2, 2021Mr. Balderson (for himself and Ms. Porter) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure appropriate access to remote physiologic monitoring services furnished under the Medicare program.1.Short titleThis Act may be cited as the Analyzing the Duration of Remote Monitoring Services Act of 2021.2.Ensuring appropriate access to remote physiologic monitoring services furnished under the Medicare program(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall ensure that remote physiologic monitoring services furnished under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) during the period beginning on the date of the enactment of this Act and ending on the date that is 2 years after the last day of the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)) are payable for a minimum of 2 days of data collection over a 30-day period (as described at 85 Fed. Reg. 84544), regardless of whether the individual receiving such services has been diagnosed with, or is suspected of having, COVID–19.(b)ReportsNot later than 18 months after the last day of the emergency period described in subsection (a), and again 5 years after the date on which the first report is submitted under this subsection, the Secretary shall submit to Congress a report specifying the appropriate number of days of data collection over a 30-day period that should be required for payment for remote physiologic monitoring services furnished under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and for any other remote monitoring services payable under such title. Such appropriate number of days so specified may vary depending on the condition with respect to which such services are furnished, taking into account clinical protocols for the treatment and management of such condition. In determining such number of days, the Secretary shall—(1)take into account the experience with such remote physiologic monitoring services being payable under such title for a minimum of 2 days of data collection over a 30-day period during the period beginning on the first day of the emergency period described in subsection (a) and ending on the date that is 1 year after the last day of such emergency period; and(2)consult with—(A)relevant agencies within the Department of Health and Human Services (including, with respect to issues relating to waste, fraud, or abuse, the Inspector General of such Department);(B)licensed and practicing osteopathic and allopathic physicians, anesthesiologists, physician assistants, and nurse practitioners;(C)hospitals, health systems, academic medical centers, and other medical facilities, such as acute care hospitals, cancer hospitals, psychiatric hospitals, hospital emergency departments, facilities furnishing urgent care services, ambulatory surgical centers, and post-acute care and long-term care facilities;(D)medical professional organizations and medical specialty organizations;(E)organizations with expertise in the development of or operation of innovative remote physiologic monitoring services technologies;(F)beneficiary advocacy organizations;(G)the American Medical Association Current Procedural Terminology Editorial Panel; and(H)any other entity determined appropriate by the Secretary.